Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 1 of 30 Page ID
                                 #:2297




         EXHIBIT 1
CANB Live Database                                           https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
                Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 2 of 30 Page ID
                                                 #:2298
                                                          JNTADMN, PlnDue, DsclsDue, FilingFeeDue


                                                  U.S. Bankruptcy Court
                                     California Northern Bankruptcy Court (Oakland)
                                              Bankruptcy Petition #: 19-41283
                                                                                       Date filed: 05/31/2019
          Assigned to: Judge William J. Lafferty                                   341 meeting: 07/26/2019
          Chapter 11                                                  Deadline for filing claims: 09/30/2019
          Voluntary
          Asset



          Debtor                                                  represented by Jane Kim
          JadooTV, Inc.                                                          Keller & Benvenutti LLP
          5880 W. Las Positas Blvd. #37                                          650 California St, Suite 1900
          Pleasanton, CA 94588                                                   San Francisco, CA 94108
          ALAMEDA-CA                                                             (415) 364-6793
          Tax ID / EIN: XX-XXXXXXX                                               Email: jkim@kellerbenvenutti.com

                                                                                   Thomas B. Rupp
                                                                                   Keller and Benvenutti LLP
                                                                                   650 California St. #1900
                                                                                   San Francisco, CA 94108
                                                                                   (415) 636-9015
                                                                                   Email: trupp@kellerbenvenutti.com

          Responsible Ind
          Sajid Sohail
          7977 Foothill Knolls Rd.
          Pleasanton, CA 94588
          (415) 400-9273

          U.S. Trustee                                            represented by Jason Blumberg
          Office of the U.S. Trustee/Oak                                         Office of the U.S. Trustee
          Office of the United States Trustee                                    501 I St. #7-500
          Attn: Jason Blumberg                                                   Sacramento, CA 95814
          501 I Street #7-500                                                    (916) 930-2076
          Sacramento, CA 95814                                                   Email: jason.blumberg@usdoj.gov
          916-930-2100


            Filing Date                   #                                     Docket Text

                                        1              Chapter 11 Voluntary Petition for Non-Individual, Fee
                                        (7 pgs)        Amount $1717, Filed by JadooTV, Inc.. Order Meeting of
                                                       Creditors due by 06/7/2019. (Kim, Jane)CORRECTIVE
                                                       ENTRY: Clerk modified statistical data to reflect asset case.
           05/31/2019


1 of 19                                                                                                         8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 3 of 30 Page ID
                                               #:2299
                                                   Modified on 6/3/2019 (myt). (Entered: 05/31/2019)

                                                   Receipt of filing fee for Voluntary Petition (Chapter
                                                   11)(19-41283) [misc,volp11] (1717.00). Receipt number
                                                   29637911, amount $1717.00 (re: Doc# 1 Voluntary Petition
          05/31/2019                               (Chapter 11)) (U.S. Treasury) (Entered: 05/31/2019)

                                2                  Chapter 11 or Chapter 9 Cases Non-Individual: List of
                                (3 pgs)            Creditors Who Have 20 Largest Unsecured Claims Against
                                                   You and Are Not Insiders Filed by Debtor JadooTV, Inc.
          05/31/2019                               (Kim, Jane) (Entered: 05/31/2019)

                                                   First Meeting of Creditors with 341(a) meeting to be held
                                                   on 07/01/2019 at 11:30 AM at Oakland U.S. Trustee Office
                                                   13th Floor. Proof of Claim due by 09/30/2019. (Kim, Jane)
          05/31/2019                               (Entered: 05/31/2019)

                                3                  Corporate Disclosure Statement. Filed by Debtor JadooTV,
          05/31/2019            (3 pgs)            Inc. (Kim, Jane) (Entered: 05/31/2019)

                                4                  Motion for Joint Administration Filed by Debtor JadooTV,
                                (11 pgs; 2 docs)   Inc. (Attachments: # 1 Exhibit A (Proposed Order)) (Kim,
          05/31/2019                               Jane) (Entered: 05/31/2019)

                                5                  Chapter 11 First Day Motion to Continue Existing Cash
                                (18 pgs; 3 docs)   Management System and Maintain Existing Bank Accounts
                                                   and Business Forms. Filed by Debtor JadooTV, Inc.
                                                   (Attachments: # 1 Schedule 1 (List of Bank Accounts) # 2
                                                   Exhibit A (Proposed Order)) (Kim, Jane) (Entered:
          05/31/2019                               05/31/2019)

                                6                  Chapter 11 First Day Motion to Pay Prepetition Wages,
                                (14 pgs; 2 docs)   Salaries, Withholding Obligations, and Other Compensation
                                                   and Benefits. Filed by Debtor JadooTV, Inc. (Attachments:
                                                   # 1 Exhibit A (Proposed Order)) (Kim, Jane) (Entered:
          05/31/2019                               05/31/2019)

                                7                  Chapter 11 First Day Motion to Pay Certain Prepetition
                                (16 pgs; 3 docs)   Taxes. Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                   Exhibit A (Proposed Order) # 2 Exhibit B (Taxing
          05/31/2019                               Authorities List)) (Kim, Jane) (Entered: 05/31/2019)

                                8                  Chapter 11 First Day Motion to Approve Debtors' Proposed
                                (13 pgs; 3 docs)   Form of Adequate Assurance of Payment to Utility
                                                   Providers. Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                   Exhibit A (Proposed Order) # 2 Exhibit B (Utility Service
          05/31/2019                               List)) (Kim, Jane) (Entered: 05/31/2019)




2 of 19                                                                                                     8/28/2019, 12:41 PM
CANB Live Database                                      https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 4 of 30 Page ID
                                               #:2300
                                9                 Application to Designate Sajid Sohail as Responsible
                                (2 pgs)           Individual Filed by Debtor JadooTV, Inc. (Kim, Jane)
          05/31/2019                              (Entered: 05/31/2019)

                                10                Declaration of Sajid Sohail in support of First Day Motions
                                (13 pgs)          and Related Relief (RE: related document(s)4 Motion for
                                                  Joint Administration, 5 Motion Re: Chapter 11 First Day
                                                  Motions, 6 Motion Re: Chapter 11 First Day Motions, 7
                                                  Motion Re: Chapter 11 First Day Motions, 8 Motion Re:
                                                  Chapter 11 First Day Motions). Filed by Debtor JadooTV,
          05/31/2019                              Inc. (Kim, Jane) (Entered: 05/31/2019)

                                11                Motion to Shorten Time for Hearing on First Day Motions
                                (9 pgs; 2 docs)   (RE: related document(s)4 Motion for Joint Administration
                                                  filed by Debtor JadooTV, Inc., 5 Motion Re: Chapter 11
                                                  First Day Motions filed by Debtor JadooTV, Inc., 6 Motion
                                                  Re: Chapter 11 First Day Motions filed by Debtor JadooTV,
                                                  Inc., 7 Motion Re: Chapter 11 First Day Motions filed by
                                                  Debtor JadooTV, Inc., 8 Motion Re: Chapter 11 First Day
                                                  Motions filed by Debtor JadooTV, Inc.). Filed by Debtor
                                                  JadooTV, Inc. (Attachments: # 1 Exhibit A (Proposed
          05/31/2019                              Order)) (Kim, Jane) (Entered: 05/31/2019)

                                20                Order for Payment of State and Federal Taxes (admin)
          06/01/2019            (2 pgs; 2 docs)   (Entered: 06/03/2019)

                                12                Notice of Chapter 11 Bankruptcy Case, Meeting of
                                (3 pgs; 2 docs)   Creditors, and Deadlines (Generated) (myt) (Entered:
          06/03/2019                              06/03/2019)

                                13                Order to File Required Documents and Notice of Automatic
          06/03/2019            (2 pgs; 2 docs)   Dismissal. (myt) (Entered: 06/03/2019)

                                14                Notice of Failure to Provide Debtor's Social Security
                                (2 pgs; 2 docs)   Number and/or List of Creditors. Social Security
                                                  Form/Matrix due by 6/17/2019. (myt) (Entered:
          06/03/2019                              06/03/2019)

                                15                Order and Notice of Chapter 11 Status Conference Status
                                (3 pgs; 2 docs)   Conference scheduled for 7/17/2019 at 10:30 AM at
                                                  Oakland Room 220 - Lafferty. Status Conference
          06/03/2019                              Statement due by 7/10/2019 (myt) (Entered: 06/03/2019)

                                16                Order Pursuant to Fed.R.Bankr.P.1015(b) Directing Joint
                                (4 pgs)           Administration of Chapter 11 Cases (Related Doc # 4). (cf)
          06/03/2019                              (Entered: 06/03/2019)




3 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                   https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 5 of 30 Page ID
                                               #:2301
                                17             Order Shortening Time for Hearing on First Day Motions
                                (2 pgs)        (RE: related document(s)5 Chapter 11 First Day Motion to
                                               Continue Existing Cash Management System and Maintain
                                               Existing Bank Accounts and Business Forms, 6 Chapter 11
                                               First Day Motion to Pay Prepetition Wages, Salaries,
                                               Withholding Obligations, and Other Compensation and
                                               Benefits, 7 Chapter 11 First Day Motion to Pay Certain
                                               Prepetition Taxes, 8 Chapter 11 First Day Motion to
                                               Approve Debtors' Proposed Form of Adequate Assurance of
                                               Payment to Utility Providers, 11 Motion to Shorten Time
                                               filed by Debtor JadooTV, Inc.). Hearing scheduled for
                                               6/4/2019 at 02:00 PM at Oakland Room 220 - Lafferty.
          06/03/2019                           (cf) (Entered: 06/03/2019)

                                18             Notice of Hearing on Shortened Time for First Day Motions
                                (2 pgs)        (RE: related document(s)4 Motion for Joint Administration
                                               Filed by Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A
                                               (Proposed Order)), 5 Chapter 11 First Day Motion to
                                               Continue Existing Cash Management System and Maintain
                                               Existing Bank Accounts and Business Forms. Filed by
                                               Debtor JadooTV, Inc. (Attachments: # 1 Schedule 1 (List of
                                               Bank Accounts) # 2 Exhibit A (Proposed Order)), 6 Chapter
                                               11 First Day Motion to Pay Prepetition Wages, Salaries,
                                               Withholding Obligations, and Other Compensation and
                                               Benefits. Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                               Exhibit A (Proposed Order)), 7 Chapter 11 First Day
                                               Motion to Pay Certain Prepetition Taxes. Filed by Debtor
                                               JadooTV, Inc. (Attachments: # 1 Exhibit A (Proposed
                                               Order) # 2 Exhibit B (Taxing Authorities List)), 8 Chapter
                                               11 First Day Motion to Approve Debtors' Proposed Form of
                                               Adequate Assurance of Payment to Utility Providers. Filed
                                               by Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A
                                               (Proposed Order) # 2 Exhibit B (Utility Service List))).
                                               Hearing scheduled for 6/4/2019 at 02:00 PM at Oakland
                                               Room 220 - Lafferty. Filed by Debtor JadooTV, Inc.
          06/03/2019                           (Rupp, Thomas) (Entered: 06/03/2019)

                                               DOCKET TEXT ORDER An order has been entered in
                                               accordance with Bankruptcy Rule 1015(b) and Bankruptcy
                                               Local Rule 1015-1 directing the procedural consolidation
                                               and joint administration of the Chapter 11 Cases as set forth
                                               in the Motion of Debtors Pursuant to Fed. R. Bankr. P.
                                               1015(b) for Entry of Order Directing Joint Administration
                                               of Chapter 11 Cases, as filed on the docket in Case No.
                                               19-41283 WJL. The docket in Case No. 19-41283 should be
                                               consulted for all matters affecting the case. (RE: related
                                               document(s)4 Motion for Joint Administration filed by
                                               Debtor JadooTV, Inc., 16 Order on Motion for Joint
          06/03/2019                           Administration). (cf) (Entered: 06/03/2019)



4 of 19                                                                                                 8/28/2019, 12:41 PM
CANB Live Database                                   https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 6 of 30 Page ID
                                               #:2302
                                19             Notice of Appearance and Request for Notice by Jason
                                (3 pgs)        Blumberg. Filed by U.S. Trustee Office of the U.S.
          06/03/2019                           Trustee/Oak (Blumberg, Jason) (Entered: 06/03/2019)

                                21             Certificate of Service for First Day Motions (RE: related
                                (6 pgs)        document(s)4 Motion for Joint Administration, 5 Motion
                                               Re: Chapter 11 First Day Motions, 6 Motion Re: Chapter 11
                                               First Day Motions, 7 Motion Re: Chapter 11 First Day
                                               Motions, 8 Motion Re: Chapter 11 First Day Motions).
                                               Filed by Debtor JadooTV, Inc. (Rupp, Thomas). Related
                                               document(s) 10 Declaration filed by Debtor JadooTV, Inc.,
                                               18 Notice of Hearing filed by Debtor JadooTV, Inc..
                                               CORRECTIVE ENTRY: Clerk added linkage to
                                               document(s) #10, #18. Modified on 6/4/2019 (aw).
          06/04/2019                           (Entered: 06/04/2019)

                                22             Creditor Matrix Filed by Debtor JadooTV, Inc. (Rupp,
          06/04/2019            (9 pgs)        Thomas) (Entered: 06/04/2019)

                                23             Objection (RE: related document(s)5 Motion Re: Chapter
                                (10 pgs)       11 First Day Motions, 6 Motion Re: Chapter 11 First Day
                                               Motions). Filed by U.S. Trustee Office of the U.S.
          06/04/2019                           Trustee/Oak (Blumberg, Jason) (Entered: 06/04/2019)

                                               Hearing Held and Continued (related document(s): 4
                                               Motion for Joint Administration filed by JadooTV, Inc., 5
                                               Motion Re: Chapter 11 First Day Motions filed by JadooTV,
                                               Inc., 6 Motion Re: Chapter 11 First Day Motions filed by
                                               JadooTV, Inc., 7 Motion Re: Chapter 11 First Day Motions
                                               filed by JadooTV, Inc., 8 Motion Re: Chapter 11 First Day
                                               Motions filed by JadooTV, Inc.) Minutes of Proceedings:
                                               Motion for Joint Administration taken off calendar as the
                                               Order Directing Joint Administration was signed 6/3/2019.
                                               Motion for Interim and Final Authority to Pay Prepetition
                                               Wages, Salaries, Withholding Obligations, and Other
                                               Compensation and Benefits Approved with the requirement
                                               that Counsel for Debtor to give 3-day notice before any
                                               claim is paid. Motion for Interim and Final Authority to Pay
                                               Certain Prepetition Taxes and Granting Related Relief
                                               Approved. Motion for Authority to Continue Existing Cash
                                               Management System and Maintain Existing Bank Accounts
                                               and Business Forms Approved on an interim basis with the
                                               order to include the terms discussed on the record regarding
                                               designating debtor in possession checks for certain accounts
                                               and the usage of the PayPal account. A further hearing
                                               regarding cash management and a final hearing on Debtor's
                                               Motion Regarding Utility Providers will be scheduled for
                                               06/19/2019 at 10:30 AM at Oakland Room 220 -
          06/04/2019                           Lafferty. (cf) (Entered: 06/04/2019)



5 of 19                                                                                                 8/28/2019, 12:41 PM
CANB Live Database                                      https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 7 of 30 Page ID
                                               #:2303
                                24                    PDF with attached Audio File. Court Date & Time [
                                (1 pg)            6/4/2019 2:01:16 PM ]. File Size [ 9751 KB ]. Run Time [
          06/04/2019                              00:40:38 ]. (admin). (Entered: 06/04/2019)

                                25                Order Appointing Sajid Sohail as Responsible Individual
          06/05/2019            (3 pgs)           (Related Doc # 9). (cf) (Entered: 06/05/2019)

                                26                Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and
                                (8 pgs; 2 docs)   507 and Fed. R. Bankr. P. 6003 and 6004 Authorizing
                                                  Debtors to (A) Continue Existing Cash Management
                                                  System and (B) Maintain Existing Bank Accounts and
                                                  Business Forms (Related Doc # 5) Final Hearing
                                                  scheduled for 6/19/2019 at 10:30 AM at Oakland Room
          06/05/2019                              220 - Lafferty. (cf) (Entered: 06/05/2019)

                                27                Interim Order Pursuant to 11 U.S.C. §§ 105, 363, 507(a),
                                (6 pgs; 2 docs)   and 541(d) and Fed. R. Bankr. P. 6003 and 6004
                                                  Authorizing Debtors to Pay Certain Prepetition Taxes and
                                                  Granting Related Relief (RE: related document(s)7 Motion
                                                  Re: Chapter 11 First Day Motions filed by Debtor JadooTV,
                                                  Inc.). Final Hearing scheduled for 6/19/2019 at 10:30
                                                  AM at Oakland Room 220 - Lafferty. (cf) (Entered:
          06/05/2019                              06/05/2019)

                                28                BNC Certificate of Mailing - Meeting of Creditors. (RE:
                                (3 pgs)           related document(s) 12 Generate 341 Notices). Notice Date
          06/05/2019                              06/05/2019. (Admin.) (Entered: 06/05/2019)

                                29                BNC Certificate of Mailing - Notice of Failure to Provide
                                (2 pgs)           Debtor's Social Security Number (RE: related document(s)
                                                  14 Notice of Failure to Provide SSN/List of Creditors).
          06/05/2019                              Notice Date 06/05/2019. (Admin.) (Entered: 06/05/2019)

                                30                BNC Certificate of Mailing (RE: related document(s) 13
                                (2 pgs)           Order to File Missing Documents). Notice Date 06/05/2019.
          06/05/2019                              (Admin.) (Entered: 06/05/2019)

                                31                BNC Certificate of Mailing (RE: related document(s) 15
                                (3 pgs)           Order and Notice of Status Conference Chp 11). Notice
          06/05/2019                              Date 06/05/2019. (Admin.) (Entered: 06/05/2019)

                                32                BNC Certificate of Mailing - Payment of State and Fed
                                (2 pgs)           Taxes. (RE: related document(s) 20 Order for Payment of
                                                  State and Federal Taxes). Notice Date 06/06/2019. (Admin.)
          06/06/2019                              (Entered: 06/06/2019)

                                33                Notice Regarding Continued Hearing on Shortened Time
          06/07/2019            (2 pgs)           for First Day Motions (RE: related document(s)6 Chapter



6 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                   https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 8 of 30 Page ID
                                               #:2304
                                               11 First Day Motion to Pay Prepetition Wages, Salaries,
                                               Withholding Obligations, and Other Compensation and
                                               Benefits. Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                               Exhibit A (Proposed Order)), 7 Chapter 11 First Day
                                               Motion to Pay Certain Prepetition Taxes. Filed by Debtor
                                               JadooTV, Inc. (Attachments: # 1 Exhibit A (Proposed
                                               Order) # 2 Exhibit B (Taxing Authorities List)), 8 Chapter
                                               11 First Day Motion to Approve Debtors' Proposed Form of
                                               Adequate Assurance of Payment to Utility Providers. Filed
                                               by Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A
                                               (Proposed Order) # 2 Exhibit B (Utility Service List))).
                                               Filed by Debtor JadooTV, Inc. (Rupp, Thomas) (Entered:
                                               06/07/2019)

                                34             Certificate of Service for Notice of Continued Hearing on
                                (3 pgs)        Shortened Time for First Day Motions (RE: related
                                               document(s)33 Notice). Filed by Debtor JadooTV, Inc.
          06/07/2019                           (Rupp, Thomas) (Entered: 06/07/2019)

                                35             BNC Certificate of Mailing (RE: related document(s) 26
                                (8 pgs)        Order on Motion Re: Chapter 11 First Day Motions). Notice
          06/07/2019                           Date 06/07/2019. (Admin.) (Entered: 06/07/2019)

                                36             BNC Certificate of Mailing (RE: related document(s) 27
                                (6 pgs)        Order Granting Related Motion/Application). Notice Date
          06/07/2019                           06/07/2019. (Admin.) (Entered: 06/07/2019)

                                37             Interim Order Pursuant To 11 U.S.C. §§ 105(a), 363(b),
                                (5 pgs)        And 507 And Fed. R. Bankr. P. 6003 And 6004 Authorizing
                                               Debtors To Pay Prepetition Wages, Salaries, Withholding
                                               Obligations, And Other Compensation And Benefits (RE:
                                               related document(s)6 Motion Re: Chapter 11 First Day
                                               Motions filed by Debtor JadooTV, Inc.). Final Hearing
                                               scheduled for 6/19/2019 at 10:30 AM at Oakland Room
          06/08/2019                           220 - Lafferty. (cf) (Entered: 06/10/2019)

                                38             Notice of Continuance of Meeting of Creditors Notice of
                                (2 pgs)        Rescheduled § 341 Meetings of Creditors. 341(a) meeting to
                                               be held on 7/26/2019 at 10:00 AM Oakland U.S. Trustee
          06/11/2019                           Office 13th Floor (Blumberg, Jason) (Entered: 06/11/2019)

                                39             Certificate of Service re Notice of Rescheduled § 341
                                (5 pgs)        Meetings of Creditors (RE: related document(s)38 Notice of
                                               Continuance of Meeting of Creditors). Filed by Debtor
          06/11/2019                           JadooTV, Inc. (Rupp, Thomas) (Entered: 06/11/2019)

                                40             Supplemental Declaration of Sajid Sohail in support of First
                                (5 pgs)        Day Motions and Related Relief (RE: related document(s)10
          06/12/2019


7 of 19                                                                                                 8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 9 of 30 Page ID
                                               #:2305
                                                   Declaration). Filed by Debtor JadooTV, Inc. (Kim, Jane).
                                                   Related document(s) 5 Chapter 11 First Day Motion to
                                                   Continue Existing Cash Management System and Maintain
                                                   Existing Bank Accounts and Business Forms. filed by
                                                   Debtor JadooTV, Inc., 6 Chapter 11 First Day Motion to Pay
                                                   Prepetition Wages, Salaries, Withholding Obligations, and
                                                   Other Compensation and Benefits. filed by Debtor
                                                   JadooTV, Inc., 8 Chapter 11 First Day Motion to Approve
                                                   Debtors' Proposed Form of Adequate Assurance of Payment
                                                   to Utility Providers. filed by Debtor JadooTV, Inc..
                                                   Modified on 6/13/2019 CORRECTIVE ENTRY: Clerk
                                                   added linkage to document(s) #5, 6 and 8.(dts). (Entered:
                                                   06/12/2019)

                                41                 Application to Employ Keller & Benvenutti LLP as
                                (13 pgs; 2 docs)   Debtors' Bankruptcy Counsel Nunc Pro Tunc to the Petition
                                                   Date Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                   Exhibit A (Proposed Order)) (Kim, Jane) (Entered:
          06/14/2019                               06/14/2019)

                                42                 Declaration of Jane Kim in support of Application for Order
                                (16 pgs; 2 docs)   Authorizing Retention of Keller & Benvenutti LLP as
                                                   Debtors' Bankruptcy Counsel, Nunc Pro Tunc to the
                                                   Petition Date (RE: related document(s)41 Application to
                                                   Employ). Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                   Exhibit A (Engagement Letter)) (Kim, Jane) (Entered:
          06/14/2019                               06/14/2019)

                                43                 Summary of Assets and Liabilities for Non-Individual Filed
                                (2 pgs; 2 docs)    by Debtor JadooTV, Inc. (Attachments: # 1 Declaration
                                                   Declaration for Non-Individual Debtors) (Rupp, Thomas)
          06/14/2019                               (Entered: 06/14/2019)

                                44                 Schedules A-H. Filed by Debtor JadooTV, Inc. (Rupp,
                                (18 pgs)           Thomas) DEFECTIVE ENTRY: Party filer to pay required
                                                   fee due. NOTE: New Creditors were added. Modified on
          06/14/2019                               6/18/2019 (lm). (Entered: 06/14/2019)

                                45                 Statement of Financial Affairs for Non-Individual for
                                (17 pgs)           JadooTV, Inc. Filed by Debtor JadooTV, Inc. (Rupp,
          06/14/2019                               Thomas) (Entered: 06/14/2019)

                                46                 List of Equity Security Holders for JadooTV, Inc. Filed by
                                (1 pg)             Debtor JadooTV, Inc. (Rupp, Thomas) (Entered:
          06/14/2019                               06/14/2019)

                                47                 Summary of Assets and Liabilities for Non-Individual for
                                (2 pgs; 2 docs)    CloudStream Media, Inc. Filed by Debtor JadooTV, Inc.
          06/14/2019


8 of 19                                                                                                     8/28/2019, 12:41 PM
CANB Live Database                                      https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
             Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 10 of 30 Page ID
                                               #:2306
                                                  (Attachments: # 1 Declaration Under Penalty of Perjury for
                                                  Non-Individual Debtors) (Rupp, Thomas) DEFECTIVE
                                                  ENTRY: PDF reflects incorrect case name and case number
                                                  on page 1. Modified on 6/17/2019 (lm). (Entered:
                                                  06/14/2019)

                               48                 Schedules A-H. for CloudStream Media Inc. Filed by
                               (15 pgs)           Debtor JadooTV, Inc. (Rupp, Thomas) DEFECTIVE
                                                  ENTRY: PDF reflects incorrect case name and case number
                                                  on page 1. DEFECTIVE ENTRY: Incorrect PDF attached.
          06/14/2019                              Modified on 6/18/2019 (lm). (Entered: 06/14/2019)

                               49                 Statement of Financial Affairs for Non-Individual for
                               (14 pgs)           CloudStream Media, Inc. Filed by Debtor JadooTV, Inc.
                                                  (Rupp, Thomas) DEFECTIVE ENTRY: PDF reflects
                                                  incorrect case name and case number on page 1. Modified
          06/14/2019                              on 6/17/2019 (lm). (Entered: 06/14/2019)

                               50                 List of Equity Security Holders for CloudStream Media,
                               (1 pg)             Inc. Filed by Debtor JadooTV, Inc. (Rupp, Thomas)
                                                  DEFECTIVE ENTRY: PDF reflects incorrect case name
                                                  and case number on page 1. Modified on 6/17/2019 (lm).
          06/14/2019                              (Entered: 06/14/2019)

                               51                 Notice Regarding Filing of Proposed Final Order
                               (20 pgs; 3 docs)   Approving Cash Management Motion (RE: related
                                                  document(s)5 Chapter 11 First Day Motion to Continue
                                                  Existing Cash Management System and Maintain Existing
                                                  Bank Accounts and Business Forms. Filed by Debtor
                                                  JadooTV, Inc. (Attachments: # 1 Schedule 1 (List of Bank
                                                  Accounts) # 2 Exhibit A (Proposed Order))). Filed by
                                                  Debtor JadooTV, Inc. (Attachments: # 1 Ex 1-1 (Clean
                                                  Proposed Final Order) # 2 Ex 1-2 (Redline Comparison))
          06/18/2019                              (Kim, Jane) (Entered: 06/18/2019)

                                                  Fee Due Amended Schedules (D, E, and F - Fee Required)
                                                  $ 31 (RE: related document(s)44 Schedules A-H). (lm)
          06/18/2019                              (Entered: 06/18/2019)

                                                  Receipt of filing fee for Amended Schedules (D, E, and F -
                                                  Fee Required)(19-41283) ( 31.00). Receipt number
                                                  29685030, amount $ 31.00 (re: Doc# 44 Schedules A-H)
          06/18/2019                              (U.S. Treasury) (Entered: 06/18/2019)

                               52                     PDF with attached Audio File. Court Date & Time [
                               (1 pg)             6/19/2019 10:47:23 AM ]. File Size [ 5512 KB ]. Run Time
          06/19/2019                              [ 00:22:58 ]. (admin). (Entered: 06/19/2019)




9 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                      https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 11 of 30 Page ID
                                                #:2307
                                                  Hearing Held. Minutes of Proceedings: Application to
                                                  Employ Counsel for Debtor Granted. Motion to Pay
                                                  Prepetition Taxes Granted on a final basis. Regarding the
                                                  Utility Providers? Motion, order to be revised and
                                                  resubmitted to reflect the additional $1000.00 deposit to
                                                  PG&E. Counsel for Debtor to file and give notice regarding
                                                  Debtor?s intent to pay a pre-petition employee severance
                                                  debt in the amount of $2000.00. If no objections or requests
                                                  for hearing are filed, the Motion to Pay Prepetition Wages,
                                                  Salaries, Withholding Obligations, and Other Compensation
                                                  and Benefits will be Granted. Motion for Cash Collateral
                                                  Granted on a further interim basis with an approval of
                                                  $10,000.00 maximum daily reserve in Debtor?s PayPal
                                                  account to cover necessary payments and charge backs.
                                                  Counsel for Debtor ordered to provide the full copy of
                                                  monthly operating reports to the U.S. Trustee but will not be
                                                  required to file the full report for reasons stated on the
                                                  record. Counsel to provide the court in a status conference
                                                  statement due 7/10/2019 any updates, if any, regarding the
                                                  pending litigation in district court. (related document(s): 5
                                                  Motion Re: Chapter 11 First Day Motions filed by JadooTV,
                                                  Inc., 6 Motion Re: Chapter 11 First Day Motions filed by
                                                  JadooTV, Inc., 7 Motion Re: Chapter 11 First Day Motions
                                                  filed by JadooTV, Inc., 8 Motion Re: Chapter 11 First Day
                                                  Motions filed by JadooTV, Inc., 41 Application to Employ
           06/19/2019                             filed by JadooTV, Inc.) (cf) (Entered: 06/20/2019)

                                54                Order Authorizing Retention of Keller & Benvenutti LLP as
                                (5 pgs)           Debtors' Bankruptcy Counsel, Nunc Pro Tunc to the
           06/20/2019                             Petition Date (Related Doc # 41). (cf) (Entered: 06/21/2019)

                                53                Notice Regarding Proposed Payment of Prepetition
                                (2 pgs)           Severance Claim (RE: related document(s)6 Chapter 11
                                                  First Day Motion to Pay Prepetition Wages, Salaries,
                                                  Withholding Obligations, and Other Compensation and
                                                  Benefits. Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                  Exhibit A (Proposed Order))). Filed by Debtor JadooTV,
           06/21/2019                             Inc. (Kim, Jane) (Entered: 06/21/2019)

                                55                Certificate of Service re Notice of Proposed Payment of
                                (6 pgs)           Prepetition Severance Claim Pursuant to Employee Wages
                                                  and Benefits Order (RE: related document(s)53 Notice).
                                                  Filed by Debtor JadooTV, Inc. (Rupp, Thomas) (Entered:
           06/21/2019                             06/21/2019)

                                56                Final Order Pursuant to 11 U.S.C. §§ 105, 363, 507(a), and
                                (5 pgs; 2 docs)   541(d) and Fed.R.Bankr.P.6003 and 6004 Authorizing
                                                  Debtors to Pay Certain Prepetition Taxes and Granting
           06/21/2019                             Related Relief (Related Doc # 7). (cf) (Entered: 06/21/2019)



10 of 19                                                                                                   8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 12 of 30 Page ID
                                                #:2308
                                57                 Final Order Pursuant to U.S.C. §§ 105(a) and 366 (I)
                                (5 pgs; 2 docs)    Approving Debtors' Proposed Form of Adequate Assurance
                                                   of Payment to Utility Providers and (II) Prohibiting Utility
                                                   Providers from Altering, Refusing, or Discontinuing Utility
           06/21/2019                              Service (Related Doc # 8). (cf) (Entered: 06/21/2019)

                                58                 BNC Certificate of Mailing (RE: related document(s) 56
                                (5 pgs)            Order on Motion Re: Chapter 11 First Day Motions). Notice
           06/23/2019                              Date 06/23/2019. (Admin.) (Entered: 06/23/2019)

                                59                 BNC Certificate of Mailing (RE: related document(s) 57
                                (5 pgs)            Order on Motion Re: Chapter 11 First Day Motions). Notice
           06/23/2019                              Date 06/23/2019. (Admin.) (Entered: 06/23/2019)

                                60                 Second Interim Order Pursuant to 11 U.S.C. §§ 105(a),
                                (8 pgs; 2 docs)    363(b), and 507 andFed. R. Bankr. P. 6003 and 6004
                                                   Authorizing Debtors to (A) Continue Existing Cash
                                                   Management System and (B) Maintain Existing Bank
                                                   Accounts and Business Forms (RE: related document(s)5
                                                   Motion Re: Chapter 11 First Day Motions filed by Debtor
           06/24/2019                              JadooTV, Inc.). (cf) (Entered: 06/24/2019)

                                61                 BNC Certificate of Mailing (RE: related document(s) 60
                                (8 pgs)            Order Granting Related Motion/Application). Notice Date
           06/26/2019                              06/26/2019. (Admin.) (Entered: 06/26/2019)

                                62                 Request for Notice with certificate of service. Filed by
                                (3 pgs)            Creditor JPMorgan Chase Bank, N.A. (McDermott,
           07/05/2019                              Christopher) (Entered: 07/05/2019)

                                63                 Amended Summary of Assets and Liabilities for Non-
                                (2 pgs; 2 docs)    Individual for JadooTV, Inc. Filed by Debtor JadooTV, Inc.
                                                   (Attachments: # 1 Declaration Under Penalty of Perjury for
                                                   Non-Individual Debtors) (Rupp, Thomas) (Entered:
           07/08/2019                              07/08/2019)

                                64                 Amended Schedule A, Schedule B,. for JadooTV, Inc. Filed
                                (10 pgs; 2 docs)   by Debtor JadooTV, Inc. (Attachments: # 1 Declaration
                                                   Under Penalty of Perjury for Non-Individual Debtors)
           07/08/2019                              (Rupp, Thomas) (Entered: 07/08/2019)

                                65                 Amended Statement of Financial Affairs for Non-Individual
                                (17 pgs)           for JadooTV, Inc. Filed by Debtor JadooTV, Inc. (Rupp,
           07/08/2019                              Thomas) (Entered: 07/08/2019)

                                66                 Amended Summary of Assets and Liabilities for Non-
                                (2 pgs; 2 docs)    Individual for CloudStream Media, Inc. Filed by Debtor
                                                   JadooTV, Inc. (Attachments: # 1 Declaration Under Penalty
           07/08/2019


11 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 13 of 30 Page ID
                                                #:2309
                                                   of Perjury for Non-Individual Debtors) (Rupp, Thomas)
                                                   Modified on 7/9/2019 DEFECTIVE ENTRY: PDF docketed
                                                   in incorrect case. (dts). (Entered: 07/08/2019)

                                67                 Amended Schedule A, Schedule B,. for CloudStream
                                (10 pgs; 2 docs)   Media, Inc. Filed by Debtor JadooTV, Inc. (Attachments: #
                                                   1 Declaration Under Penalty of Perjury for Non-Individual
                                                   Debtors) (Rupp, Thomas) Modified on 7/9/2019
                                                   DEFECTIVE ENTRY: PDF docketed in incorrect
           07/08/2019                              case.(dts). (Entered: 07/08/2019)

                                68                 Amended Statement of Financial Affairs for Non-Individual
                                (14 pgs)           for CloudStream Media, Inc. Filed by Debtor JadooTV, Inc.
                                                   (Rupp, Thomas) Modified on 7/9/2019 DEFECTIVE
                                                   ENTRY: PDF docketed in incorrect case.(dts). (Entered:
           07/08/2019                              07/08/2019)

                                69                 Status Conference Statement (RE: related document(s)15
                                (5 pgs)            Order and Notice of Status Conference Chp 11). Filed by
           07/10/2019                              Debtor JadooTV, Inc. (Kim, Jane) (Entered: 07/10/2019)

                                70                 Certificate of Service re Statement of Debtors Regarding
                                (4 pgs)            July 17, 2019 Status Conference (RE: related
                                                   document(s)69 Status Conference Statement). Filed by
                                                   Debtor JadooTV, Inc. (Rupp, Thomas) (Entered:
           07/10/2019                              07/10/2019)

                                71                 Motion to Pay Security Deposit to Federal Express
                                (12 pgs; 2 docs)   Corporation Filed by Debtor JadooTV, Inc. (Attachments: #
                                                   1 Ex A (Proposed Order)) (Kim, Jane) (Entered:
           07/12/2019                              07/12/2019)

                                72                 Motion to Shorten Time (RE: related document(s)71
                                (4 pgs)            Motion to Pay filed by Debtor JadooTV, Inc.). Filed by
           07/12/2019                              Debtor JadooTV, Inc. (Kim, Jane) (Entered: 07/12/2019)

                                73                 Declaration of Sajid Sohail in Support of Motion to Pay
                                (6 pgs; 2 docs)    Security Deposit to Federal Express Corporation and
                                                   Application to Shorten Time (RE: related document(s)71
                                                   Motion to Pay, 72 Motion to Shorten Time). Filed by
                                                   Debtor JadooTV, Inc. (Attachments: # 1 Ex 1 (Letter
           07/12/2019                              Agreement)) (Kim, Jane) (Entered: 07/12/2019)

                                74                 Notice of Hearing (RE: related document(s)71 Motion to
                                (2 pgs)            Pay Security Deposit to Federal Express Corporation Filed
                                                   by Debtor JadooTV, Inc. (Attachments: # 1 Ex A (Proposed
                                                   Order))). Hearing scheduled for 7/17/2019 at 10:30 AM
                                                   at Oakland Room 220 - Lafferty. Filed by Debtor
           07/12/2019


12 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                   https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 14 of 30 Page ID
                                                #:2310
                                               JadooTV, Inc. (Kim, Jane) (Entered: 07/12/2019)

                                75             Certificate of Service for Motion of Debtors to Pay Security
                                (2 pgs)        Deposit to Federal Express Corporation (RE: related
                                               document(s)71 Motion to Pay). Filed by Debtor JadooTV,
                                               Inc. (Kim, Jane). Related document(s) 73 Declaration filed
                                               by Debtor JadooTV, Inc., 74 Notice of Hearing filed by
                                               Debtor JadooTV, Inc.. CORRECTIVE ENTRY: Clerk added
                                               linkage to document(s) #73 and 74. Modified on 7/15/2019
           07/12/2019                          (lj). (Entered: 07/12/2019)

                                76             Order Shortening Time for Hearing on Motion of Debtors
                                (3 pgs)        Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and
                                               Fed.R.Bankr.P.6003 and 6004 for Authority to Pay Security
                                               Deposit to Federal Express Corporation (Related Doc 71
                                               Motion to Pay Security Deposit to Federal Express
                                               Corporation, 72 Motion to Shorten Time). Hearing
                                               scheduled for 7/17/2019 at 10:30 AM at Oakland Room
           07/12/2019                          220 - Lafferty. (cf). (Entered: 07/15/2019)

                                77             Notice Regarding Withdrawal of Motion to Pay Security
                                (1 pg)         Deposit to Federal Express Corporation (RE: related
                                               document(s)71 Motion to Pay Security Deposit to Federal
                                               Express Corporation Filed by Debtor JadooTV, Inc.
                                               (Attachments: # 1 Ex A (Proposed Order))). Filed by
                                               Debtor JadooTV, Inc. (Kim, Jane) DEFECTIVE ENTRY:
                                               Incorrect event code selected. Modified on 7/17/2019
           07/16/2019                          (wbk). (Entered: 07/16/2019)

                                78                 PDF with attached Audio File. Court Date & Time [
                                (1 pg)         7/17/2019 10:54:16 AM ]. File Size [ 2760 KB ]. Run Time
           07/17/2019                          [ 00:11:30 ]. (admin). (Entered: 07/17/2019)

                                               Hearing Continued (related document(s): 15 Order and
                                               Notice of Status Conference Chp 11, 71 Motion to Pay filed
                                               by JadooTV, Inc.) Minutes of Proceedings: Withdrawal of
                                               the Motion to Pay filed 7/16/2019. Counsel to file a Motion
                                               seeking Final Cash Collateral. Status Conference
                                               Continued to 08/14/2019 at 10:30 AM at Oakland Room
           07/17/2019                          220 - Lafferty. (cf) (Entered: 07/18/2019)

                                79             Operating Report for Filing Period 06/30/2019 for JadooTV,
                                (31 pgs)       Inc. Filed by Debtor JadooTV, Inc. (Rupp, Thomas)
           07/22/2019                          (Entered: 07/22/2019)

                                80             Operating Report for Filing Period 05/31/2019 to
                                (13 pgs)       06/30/2019 for CloudStream Media, Inc. Filed by Debtor
                                               JadooTV, Inc. (Rupp, Thomas) DEFECTIVE ENTRY: PDF
           07/22/2019


13 of 19                                                                                                8/28/2019, 12:41 PM
CANB Live Database                                      https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 15 of 30 Page ID
                                                #:2311
                                                  docketed in incorrect case. Modified on 7/23/2019 (lb).
                                                  (Entered: 07/22/2019)

                                81                Application for Admission of Attorney Pro Hac Vice . Fee
                                (5 pgs; 2 docs)   Amount $310 (Attachments: # 1 Exhibit Certificate of Good
           07/25/2019                             Standing) (Craven, Christopher) (Entered: 07/25/2019)

                                                  Receipt of filing fee for Application for Admission of
                                                  Attorney Pro Hac Vice(19-41283) [motion,mprohac] (
                                                  310.00). Receipt number 29780182, amount $ 310.00 (re:
                                                  Doc# 81 Application for Admission of Attorney Pro Hac
                                                  Vice . Fee Amount $310) (U.S. Treasury) (Entered:
           07/25/2019                             07/25/2019)

                                82                Application for Admission of Attorney Pro Hac Vice . Fee
                                (5 pgs; 2 docs)   Amount $310 (Attachments: # 1 Exhibit Certificate of Good
           07/25/2019                             Standing) (Ferguson, Stephen) (Entered: 07/25/2019)

                                                  Receipt of filing fee for Application for Admission of
                                                  Attorney Pro Hac Vice(19-41283) [motion,mprohac] (
                                                  310.00). Receipt number 29780242, amount $ 310.00 (re:
                                                  Doc# 82 Application for Admission of Attorney Pro Hac
                                                  Vice . Fee Amount $310) (U.S. Treasury) (Entered:
           07/25/2019                             07/25/2019)

                                                  Meeting of Creditors Held and Concluded. . (Blumberg,
           07/30/2019                             Jason) (Entered: 07/30/2019)

                                83                Order Granting Application for Admission of Attorney Pro
                                (4 pgs; 2 docs)   Hac Vice (Related Doc 81). (cf) Modified on 8/1/2019
                                                  CORRECTIVE ENTRY: Clerk added attorney. (dts).
           07/31/2019                             (Entered: 08/01/2019)

                                84                Order Granting Application for Admission of Attorney Pro
                                (4 pgs; 2 docs)   Hac Vice (Related Doc 82). (cf) Modified on 8/1/2019
                                                  CORRECTIVE ENTRY: Clerk added attorney.(dts).
           07/31/2019                             (Entered: 08/01/2019)

                                85                BNC Certificate of Mailing (RE: related document(s) 83
                                (4 pgs)           Order on Application for Admission of Attorney Pro Hac
                                                  Vice). Notice Date 08/03/2019. (Admin.) (Entered:
           08/03/2019                             08/03/2019)

                                86                BNC Certificate of Mailing (RE: related document(s) 84
                                (4 pgs)           Order on Application for Admission of Attorney Pro Hac
                                                  Vice). Notice Date 08/03/2019. (Admin.) (Entered:
           08/03/2019                             08/03/2019)




14 of 19                                                                                                   8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 16 of 30 Page ID
                                                #:2312
                                87                 Motion of Debtors for Authority to Enter into Stock
                                (15 pgs; 3 docs)   Purchase Agreement and Repurchase Securities Filed by
                                                   Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A
                                                   (Securities Purchase Agreement) # 2 Exhibit B (Proposed
           08/07/2019                              Order)) (Kim, Jane) (Entered: 08/07/2019)

                                88                 Declaration of Sajid Sohail in Support of Motion of Debtors
                                (4 pgs)            for Authority to Enter into Stock Purchase Agreement and
                                                   Repurchase Securities (RE: related document(s)87 Motion
                                                   Miscellaneous Relief). Filed by Debtor JadooTV, Inc. (Kim,
           08/07/2019                              Jane) (Entered: 08/07/2019)

                                89                 Motion to Pay Motion of Debtors Pursuant to 11 U.S.C.
                                (11 pgs; 2 docs)   sections 105(a) and 363(b) For Authority to Advance Legal
                                                   Fees and Other Defense Costs of Debtors' CEO Filed by
                                                   Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A -
           08/07/2019                              Proposed Order) (Rupp, Thomas) (Entered: 08/07/2019)

                                90                 Declaration of Sajid Sohail in Support of Motion of Debtors
                                (49 pgs; 3 docs)   Pursuant to 11 U.S.C. sections 105(a) and 363(b) For
                                                   Authority to Advance Legal Fees and Other Defense Costs
                                                   of Debtors' CEO (RE: related document(s)89 Motion to
                                                   Pay). Filed by Debtor JadooTV, Inc. (Attachments: # 1
                                                   Exhibit A - Indemnification Agreement # 2 Exhibit B -
                                                   Copyright Complaint) (Rupp, Thomas) (Entered:
           08/07/2019                              08/07/2019)

                                91                 Notice of Hearing on Stock Repurchase Motion and Defense
                                (2 pgs)            Costs Motion (RE: related document(s)87 Motion of
                                                   Debtors for Authority to Enter into Stock Purchase
                                                   Agreement and Repurchase Securities Filed by Debtor
                                                   JadooTV, Inc. (Attachments: # 1 Exhibit A (Securities
                                                   Purchase Agreement) # 2 Exhibit B (Proposed Order)), 89
                                                   Motion to Pay Motion of Debtors Pursuant to 11 U.S.C.
                                                   sections 105(a) and 363(b) For Authority to Advance Legal
                                                   Fees and Other Defense Costs of Debtors' CEO Filed by
                                                   Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A -
                                                   Proposed Order)). Hearing scheduled for 8/28/2019 at
                                                   10:30 AM at Oakland Room 220 - Lafferty. Filed by
                                                   Debtor JadooTV, Inc. (Rupp, Thomas) (Entered:
           08/07/2019                              08/07/2019)

                                92                 Application to Employ Chan Punzalan LLP as Debtors'
                                (12 pgs; 2 docs)   Litigation Counsel Nunc Pro Tunc to July 1, 2019 Filed by
                                                   Debtor JadooTV, Inc. (Attachments: # 1 Exhibit A
           08/07/2019                              (Proposed Order)) (Kim, Jane) (Entered: 08/07/2019)

                                93                 Declaration of Mark Punzalan in Support of Application to
           08/07/2019


15 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 17 of 30 Page ID
                                                #:2313
                                (20 pgs; 3 docs)   Employ Chan Punzalan LLP as Debtors' Litigation Counsel
                                                   Nunc Pro Tunc to July 1, 2019 (RE: related document(s)92
                                                   Application to Employ). Filed by Debtor JadooTV, Inc.
                                                   (Attachments: # 1 Exhibit A (Retention Letter) # 2 Exhibit
                                                   B (Interested Parties)) (Kim, Jane) (Entered: 08/07/2019)

                                94                 Final Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and
                                (5 pgs)            507 and Fed.R.Bankr.P.6003 and 6004 Authorizing Debtors
                                                   to Pay Prepetition Wages, Salaries, Withholding
                                                   Obligations, and Other Compensation and Benefits (Related
           08/08/2019                              Doc # 6). (cf) (Entered: 08/08/2019)

                                95                 Certificate of Service Regarding Application for Order
                                (2 pgs)            Authorizing Retention of Chan Punzalan LLP as Debtors'
                                                   Litigation Counsel Filed by Debtor JadooTV, Inc. (Kim,
                                                   Jane). Related document(s) 92 Application to Employ Chan
                                                   Punzalan LLP as Debtors' Litigation Counsel Nunc Pro
                                                   Tunc to July 1, 2019 filed by Debtor JadooTV, Inc., 93
                                                   Declaration filed by Debtor JadooTV, Inc..CORRECTIVE
                                                   ENTRY: Clerk added linkage to document(s) # #92, #93.
           08/08/2019                              Modified on 8/9/2019 (aw). (Entered: 08/08/2019)

                                96                 Certificate of Service re Notice of Hearing on Stock
                                (6 pgs)            Repurchase Motion and Defense Costs Motion (RE: related
                                                   document(s) #87. Modified on 8/9/2019 (aw). Related
                                                   document(s) 88 Declaration filed by Debtor JadooTV, Inc.,
                                                   89 Motion to Pay Motion of Debtors Pursuant to 11 U.S.C.
                                                   sections 105(a) and 363(b) For Authority to Advance Legal
                                                   Fees and Other Defense Costs of Debtors' CEO filed by
                                                   Debtor JadooTV, Inc., 90 Declaration filed by Debtor
                                                   JadooTV, Inc). Filed by Debtor JadooTV, Inc. (Rupp,
                                                   Thomas). CORRECTIVE ENTRY:Clerk added linkage to
                                                   documents #88, #89, #90 and removed linkage #87, #91.
           08/08/2019                              Modified on 8/9/2019 (aw). (Entered: 08/08/2019)

                                97                 Supplemental Certificate of Service re Stock Repurchase
                                (3 pgs)            Motion and Defense Costs Motion (RE: related
                                                   document(s)87 Motion Miscellaneous Relief, 89 Motion to
                                                   Pay). Filed by Debtor JadooTV, Inc. (Rupp, Thomas)
           08/08/2019                              (Entered: 08/08/2019)

                                98                 Supplemental Certificate of Service re ECF Service of
                                (2 pgs)            Notice of Hearing; Stock Repurchase Motion; Defense
                                                   Costs Motion (RE: related document(s)91 Notice of
                                                   Hearing). Filed by Debtor JadooTV, Inc. (Rupp, Thomas).
                                                   Related document(s) 87 Motion of Debtors for Authority to
                                                   Enter into Stock Purchase Agreement and Repurchase
                                                   Securities filed by Debtor JadooTV, Inc., 88 Declaration
           08/08/2019                              filed by Debtor JadooTV, Inc., 89 Motion to Pay Motion of



16 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 18 of 30 Page ID
                                                #:2314
                                                   Debtors Pursuant to 11 U.S.C. sections 105(a) and 363(b)
                                                   For Authority to Advance Legal Fees and Other Defense
                                                   Costs of Debtors' CEO filed by Debtor JadooTV, Inc., 90
                                                   Declaration filed by Debtor JadooTV, Inc. . CORRECTIVE
                                                   ENTRY: Clerk added linkage to document(s) # #87, #88,
                                                   #89, #91. Modified on 8/9/2019 (aw). (Entered:
                                                   08/08/2019)

                                99                 Ex Parte Motion to Continue Hearing On Status Conference
                                (3 pgs)            Filed by Debtor JadooTV, Inc. (Kim, Jane) (Entered:
           08/09/2019                              08/09/2019)

                                100                Order Continuing Status Conference (RE: related
                                (3 pgs)            document(s)15 Order and Notice of Status Conference Chp
                                                   11, 99 Motion to Continue/Reschedule Hearing filed by
                                                   Debtor JadooTV, Inc.). Status Conference Continued to
                                                   8/28/2019 at 10:30 AM Oakland Room 220 - Lafferty.
           08/12/2019                              (cf) (Entered: 08/12/2019)

                                                   Hearing Dropped. Off Calendar - Order Continuing Status
                                                   Conference to 8/28/2019 at 10:30am signed 8/12/2019.
                                                   (related document(s): 15 Order and Notice of Status
           08/14/2019                              Conference Chp 11) (cf) (Entered: 08/14/2019)

                                101                    PDF with attached Audio File. Court Date & Time [
                                (1 pg)             8/14/2019 10:33:45 AM ]. File Size [ 128 KB ]. Run Time [
           08/14/2019                              00:00:32 ]. (admin). (Entered: 08/14/2019)

                                102                Motion for Relief from Stay Fee Amount $181, Filed by
                                (31 pgs; 4 docs)   Creditor DISH Network L.L.C. (Attachments: # 1 Exhibit A
                                                   Proposed Order Lifting Stay # 2 RS Cover Sheet Exhibit B
                                                   # 3 Certificate of Service for Motion for Relief from Stay
                                                   and Declaration of Stephen Ferguson) (Craven,
           08/19/2019                              Christopher) (Entered: 08/19/2019)

                                                   Receipt of filing fee for Motion for Relief From
                                                   Stay(19-41283) [motion,mrlfsty] ( 181.00). Receipt number
                                                   29842813, amount $ 181.00 (re: Doc# 102 Motion for
                                                   Relief from Stay Fee Amount $181,) (U.S. Treasury)
           08/19/2019                              (Entered: 08/19/2019)

                                103                Declaration of Stephen Ferguson in in Support of Motion
                                (30 pgs; 3 docs)   for Relief From Stay (RE: related document(s)102 Motion
                                                   for Relief From Stay). Filed by Creditor DISH Network
                                                   L.L.C. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Craven,
                                                   Christopher). DEFECTIVE ENTRY: PDF scanned sideways
                                                   on pages 25-30. Modified on 8/19/2019 (klr). (Entered:
           08/19/2019                              08/19/2019)



17 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                       https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 19 of 30 Page ID
                                                #:2315
                                104                Notice of Hearing (RE: related document(s)102 Motion for
                                (9 pgs; 2 docs)    Relief from Stay Fee Amount $181, Filed by Creditor DISH
                                                   Network L.L.C. (Attachments: # 1 Exhibit A Proposed
                                                   Order Lifting Stay # 2 RS Cover Sheet Exhibit B # 3
                                                   Certificate of Service for Motion for Relief from Stay and
                                                   Declaration of Stephen Ferguson)). Hearing scheduled for
                                                   9/4/2019 at 09:30 AM at Oakland Room 220 - Lafferty.
                                                   Filed by Creditor DISH Network L.L.C. (Attachments: # 1
                                                   Certificate of Service for Notice of Hearing on Motion for
                                                   Relief From Stay) (Craven, Christopher) (Entered:
           08/19/2019                              08/19/2019)

                                105                Notice of Appearance and Request for Notice by Tina Bao-
                                (2 pgs)            Ngan Vy Ngo. Filed by Creditor DISH Network L.L.C.
           08/20/2019                              (Ngo, Tina) (Entered: 08/20/2019)

                                106                Response in Opposition to Debtors' Motion for Authority to
                                (17 pgs; 2 docs)   Advance Legal Fees and Other Defense Costs of Debtors'
                                                   CEO (RE: related document(s)89 Motion to Pay). Filed by
                                                   Creditor DISH Network L.L.C. (Attachments: # 1
                                                   Certificate of Service for DISH Network L.L.C.'s Response
                                                   in Opposition to Debtors' Motion for Authorithy to Advance
           08/21/2019                              Legal Fees) (Craven, Christopher) (Entered: 08/21/2019)

                                107                Objection UNITED STATES TRUSTEES OBJECTION TO
                                (9 pgs)            MOTION OF DEBTORS FOR AUTHORITY TO ADVANCE
                                                   LITIGATION EXPENSES FOR DEBTORS CEO (RE:
                                                   related document(s)89 Motion to Pay). Filed by U.S.
                                                   Trustee Office of the U.S. Trustee/Oak (Blumberg, Jason)
           08/21/2019                              (Entered: 08/21/2019)

                                108                Operating Report for Filing Period 07/01/2019 to
                                (29 pgs)           07/31/2019 for JadooTV, Inc. Filed by Debtor JadooTV, Inc.
           08/21/2019                              (Rupp, Thomas) (Entered: 08/21/2019)

                                109                Operating Report for Filing Period 07/01/2019 to
                                (17 pgs)           07/31/2019 for CloudStream Media, Inc. Filed by Debtor
           08/21/2019                              JadooTV, Inc. (Rupp, Thomas) (Entered: 08/21/2019)

                                110                Certificate of Service (RE: related document(s)107
                                (2 pgs)            Objection). Filed by U.S. Trustee Office of the U.S.
           08/22/2019                              Trustee/Oak (Blumberg, Jason) (Entered: 08/22/2019)

                                111                Motion to Continue Hearing On Matters Scheduled to Be
                                (5 pgs)            Heard on August 28, 2019 (RE: related document(s)87
                                                   Motion Miscellaneous Relief filed by Debtor JadooTV, Inc.,
                                                   89 Motion to Pay filed by Debtor JadooTV, Inc.). Filed by
           08/22/2019                              Debtor JadooTV, Inc. (Kim, Jane) (Entered: 08/22/2019)



18 of 19                                                                                                    8/28/2019, 12:41 PM
CANB Live Database                                              https://ecf.canb.uscourts.gov/cgi-bin/DktRpt.pl?289698670615008-L_1_0-1
              Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 20 of 30 Page ID
                                                #:2316
                                  112                     Declaration of Jane Kim in Support of Ex Parte Motion of
                                  (4 pgs)                 Debtors to Continue Hearing On Matters Scheduled to Be
                                                          Heard on August 28, 2019 (RE: related document(s)111
                                                          Motion to Continue/Reschedule Hearing). Filed by Debtor
           08/22/2019                                     JadooTV, Inc. (Kim, Jane) (Entered: 08/22/2019)

                                  113                     Response in Opposition to Debtors' Ex Parte Motion for
                                  (5 pgs)                 Order Continuing Matters to be Heard on August 28, 2019
                                                          (RE: related document(s)111 Motion to
                                                          Continue/Reschedule Hearing). Filed by Creditor DISH
                                                          Network L.L.C. (Craven, Christopher) (Entered:
           08/23/2019                                     08/23/2019)

                                  114                     Order Continuing Matters Scheduled to be Heard on August
                                  (3 pgs)                 28, 2019 (RE: related document(s)15 Order and Notice of
                                                          Status Conference Chp 11, 87 Motion Miscellaneous Relief
                                                          filed by Debtor JadooTV, Inc., 89 Motion to Pay filed by
                                                          Debtor JadooTV, Inc., 100 Order Continuing Status
                                                          Conference, 102 Motion for Relief From Stay filed by
                                                          Creditor DISH Network L.L.C.). Hearings Continued to
                                                          9/4/2019 at 10:30 AM Oakland Room 220 - Lafferty. (cf)
           08/23/2019                                     (Entered: 08/23/2019)




                                               PACER Service Center
                                                  Transaction Receipt
                                                     08/28/2019 10:40:55
                             PACER                              Client
                                         hnbllc2008:3423670:0
                             Login:                             Code:
                                                                          19-41283 Fil or Ent:
                                                                          filed From: 3/1/2019 To:
                                                                          8/28/2019 Doc From: 0
                                                                Search    Doc To: 99999999 Term:
                             Description: Docket Report
                                                                Criteria: included Headers:
                                                                          included Format: html
                                                                          Page counts for
                                                                          documents: included
                             Billable
                                         13                     Cost:      1.30
                             Pages:




19 of 19                                                                                                           8/28/2019, 12:41 PM
Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 21 of 30 Page ID
                                  #:2317




         EXHIBIT 2
                                    Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 22 of 30 Page ID
                                                                      #:2318

                                    1    KELLER & BENVENUTTI LLP
                                         Jane Kim (#298192)
                                    2    (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)
                                    3    (trupp@kellerbenvenutti.com)
                                         650 California Street, Suite 1900
                                    4    San Francisco, CA 94108
                                         Tel: 415 364 6793
                                    5    Fax: 650 636 9251

                                    6    Attorneys for Debtors and
                                         Debtors in Possession
                                    7

                                    8                                   UNITED STATES BANKRUPTCY COURT

                                    9                                   NORTHERN DISTRICT OF CALIFORNIA

                                    10                                           OAKLAND DIVISION

                                    11
                                          In re:                                            Bankruptcy Case
                                    12                                                      No. 19-41283 (WJL)
                                          JADOOTV, INC.,
                                    13                                                      Chapter 11
650 California Street, Suite 1900




                                                   - and -
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14                                                      (Lead Case)
                                          CLOUDSTREAM MEDIA, INC.,
                                    15                                                      (Jointly Administered)
                                                                          Debtors.
                                    16
                                                                                            EX PARTE MOTION OF DEBTORS FOR
                                    17            Affects JadooTV, Inc.                    ORDER CONTINUING MATTERS
                                                  Affects CloudStream Media, Inc.          SCHEDULED TO BE HEARD ON AUGUST
                                    18            Affects both Debtors                     28, 2019

                                    19    * All papers shall be filed in the Lead Case,     [No hearing requested]
                                          No. 19-41283 (WJL).
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283           Doc# 111    Filed: 08/22/19   Entered: 08/22/19 14:46:21   Page 1 of 5
                                    Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 23 of 30 Page ID
                                                                      #:2319

                                    1             JadooTV, Inc. (“JadooTV”) and CloudStream Media, Inc. (“CSM”), as debtors and debtors in

                                    2    possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                                    3    Cases”), hereby submit this ex parte Motion (the “Motion”), pursuant to section 105(a) of title 11, United

                                    4    States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

                                    5    “Bankruptcy Rules”), and Rule 9006-1 of the Bankruptcy Local Rules for the United States Bankruptcy

                                    6    Court for the Northern District of California (the “Local Rules”), for entry of an order continuing the

                                    7    matters currently scheduled to be heard in the Chapter 11 Cases on August 28, 2019, at 10:30 a.m.

                                    8    (Pacific time), to a hearing on September 4, 2019, at 10:30 a.m. (Pacific time).

                                    9             In support of this Motion, the Debtors submit the Declaration of Jane Kim (the “Kim Decl.”),

                                    10   filed contemporaneously herewith, and further respectfully submit as follows:

                                    11                          MEMORANDUM OF POINTS AND AUTHORITIES

                                    12   I.       JURISDICTION

                                    13            The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.

                                    15   Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the

                                    16   Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to 28

                                    17   U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                    18   II.      BACKGROUND

                                    19            On May 31, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary cases

                                    20   under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and manage

                                    21   their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                    22   No trustee, examiner, or statutory committee of creditors has been appointed in either of the Chapter 11

                                    23   Cases.

                                    24            A.     DISH Litigation

                                    25            Prior to the Petition Date, on November 20, 2018, DISH Network L.L.C. (“DISH”) filed a

                                    26   complaint for copyright infringement in the United States District Court for the Central District of

                                    27   California against the following defendants: JadooTV; its Chief Executive Officer, Sajid Sohail

                                    28



                                    Case: 19-41283        Doc# 111     Filed: 08/22/19    Entered: 08/22/19 14:46:21        Page 2 of 5
                                    Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 24 of 30 Page ID
                                                                      #:2320

                                    1    (“Sohail”); a contractor named Haseeb Shah who did work for JadooTV through his employer, a third

                                    2    party called IDC Resources; and a reseller of JadooTV products, East West Audio Video, Inc., and its

                                    3    CEO Punit Bhatt. See Case No. 2:18-cv-09768-FMO-KS (C.D. Cal.) (the “Copyright Action”). DISH

                                    4    alleges in the Copyright Action that JadooTV and Sohail, in his capacity as agent for JadooTV, violated

                                    5    and continue to violate DISH’s intellectual property rights. In addition to monetary damages, DISH seeks

                                    6    permanent injunctive relief against all defendants from distributing the content it alleges is protected.

                                    7           With the filing of JadooTV’s bankruptcy petition, the Copyright Action is now stayed as against

                                    8    JadooTV pursuant to the automatic stay, but DISH continues to pursue litigation based on substantially

                                    9    the same allegations against the other defendants, including Sohail. On August 19, 2019, DISH filed

                                    10   DISH Network L.L.C.’s Motion for Relief from Stay Pursuant to 11 U.S.C. § 362(d) and Memorandum

                                    11   of Points and Authorities [Dkt. No. 102] (the “Relief from Stay Motion”), seeking that the Court lift the

                                    12   automatic stay and permit DISH to prosecute the Copyright Action against JadooTV. The Relief from

                                    13   Stay Motion is scheduled to be heard on September 4, 2019, at 9:30 a.m. (Pacific time).
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14          The Debtors also intend to file a motion shortly requesting that the Court stay further prosecution

                                    15   of the Copyright Action against Sohail during the pendency of the automatic stay in these Chapter 11

                                    16   Cases as it applies to litigation of the Copyright Action against JadooTV, which the Debtors will seek to

                                    17   have heard expeditiously.

                                    18          B.      Matters Currently Scheduled to Be Heard On August 28, 2019

                                    19          On July 17, 2019, the Court held a status conference in these Chapter 11 Cases, and at the

                                    20   conclusion thereof, the Court continued the Status Conference to August 14, 2019, at 10:30 a.m. By

                                    21   order dated August 12, 2019, the Court further continued the Status Conference to August 28, 2019, at

                                    22   10:30 a.m.

                                    23          On August 7, 2019, the Debtors filed the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and

                                    24   363(b) for Authority to Enter Into Stock Purchase Agreement and Repurchase Securities [Dkt. No. 87]

                                    25   (the “Stock Repurchase Motion”) and the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b)

                                    26   for Authority to Advance Legal Fees and Other Defense Costs of Debtors’ CEO [Dkt. No. 89] (the

                                    27   “Defense Costs Motion”). By the Defense Costs Motion, the Debtors seek authority to honor CSM’s

                                    28



                                    Case: 19-41283       Doc# 111      Filed: 08/22/19     Entered: 08/22/19 14:46:21        Page 3 of 5
                                    Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 25 of 30 Page ID
                                                                      #:2321

                                    1    Indemnification Agreement with Sohail, and to advance the costs of Sohail’s defense in the Copyright

                                    2    Action arising from his role as the Debtors’ CEO and agent.

                                    3           The Office of the United States Trustee (the “U.S. Trustee”) [Dkt. No. 107] (“UST Opp.”) and

                                    4    DISH [Dkt. No. 106] (“DISH Opp.”) filed oppositions to the Defense Costs Motion. No oppositions to

                                    5    the Stock Repurchase Motion were filed by the response deadline. Both the Stock Repurchase Motion

                                    6    and the Defense Costs Motion are scheduled be heard on August 28, 2019, at 10:30 a.m. (Pacific time).

                                    7    III.   RELIEF REQUESTED

                                    8           By this Motion, pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and

                                    9    Local Rule 9006-1, the Debtors seek entry of an order continuing the Status Conference and the hearings

                                    10   on the Stock Repurchase Motion and the Defense Costs Motion to September 4, 2019, at 10:30 a.m.

                                    11   (Pacific time), to be heard on the same date as the Relief from Stay Motion.

                                    12          The Debtors submit that continuing the Status Conference, the Stock Repurchase Motion, and

                                    13   the Defense Costs Motion by one week so that it can be heard on the same date as the Relief from Stay
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Motion will be an efficient use of the resources of the Debtors, the Court, and all parties in interest.

                                    15          Not only is there an identity of parties on the Defense Costs Motion and the Relief from Stay

                                    16   Motion, but there are also common issues that will be addressed on both matters, such that it would be a

                                    17   benefit to the Court for the matters to be heard on the same date. The oppositions to the Defense Costs

                                    18   Motion filed by DISH and the U.S. Trustee both argue that the Defense Costs Motion is deficient because

                                    19   the Debtors did not provide an estimate of the defense costs at issue (notwithstanding that the Debtors

                                    20   proposes that such legal fees and expenses would be subject to Court approval consistent with sections

                                    21   330 and 331 of the Bankruptcy Code). See DISH Opp. at 5:17-22; UST Opp. at 8:6-11. The disposition

                                    22   of the Relief from Stay Motion (as well as any motion filed by the Debtors with respect to the stay against

                                    23   Sohail) will have a direct bearing on the extent to which Sohail will incur personal defense costs and any

                                    24   estimate that the Debtors will be able to make of such costs.

                                    25          More tellingly, DISH argues that JadooTV can “sufficiently defend against DISH’s claims

                                    26   without also advancing Sohail’s legal expenses,” pointing to its Relief from Stay Motion to suggest that

                                    27   “JadooTV would have ample opportunity to continue its defense against those claims.” DISH Opp. at

                                    28



                                    Case: 19-41283       Doc# 111      Filed: 08/22/19      Entered: 08/22/19 14:46:21        Page 4 of 5
                                    Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 26 of 30 Page ID
                                                                      #:2322

                                    1    7:28-8:4. If the Court denies the Relief from Stay Motion, DISH’s argument falls on its face. It makes

                                    2    no sense for DISH to urge the Court to pre-judge the very matter that is up for hearing the following

                                    3    week.

                                    4             The U.S. Trustee informed the Debtors that it consents to continuing the matters scheduled to be

                                    5    heard on August 28 to the hearing on September 4. DISH’s counsel responded with an e-mail that simply

                                    6    stated, without further explanation, that “DISH Network would prefer to keep the hearings as scheduled

                                    7    by the parties, with the Chapter 11 Status Conference and the Debtors’ Defense Cost Motion on August

                                    8    28th, and DISH Network’s Motion for Relief From Stay on September 4th.” Kim Decl. ¶ 13.

                                    9    IV.      NOTICE

                                    10            Notice of the Motion will be provided to (i) the Office of the United States Trustee for Region

                                    11   17 (Attn: Tracy Hope Davis, Esq. and Jason Blumberg, Esq.); (ii) DISH; and (iii) those persons who

                                    12   have formally appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy Rule

                                    13   2002.
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14            No previous request for the relief sought herein has been made by the Debtors to this or any other

                                    15   Court.

                                    16            WHEREFORE the Debtors respectfully request entry of an order granting the relief requested

                                    17   herein and such other and further relief as the Court may deem just and appropriate.

                                    18
                                         Dated: August 22, 2019                                Respectfully submitted,
                                    19
                                                                                               KELLER & BENVENUTTI LLP
                                    20

                                    21                                                         By: /s/ Jane Kim
                                                                                                       Jane Kim
                                    22
                                                                                               Attorneys for Debtors and Debtors in Possession
                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283        Doc# 111      Filed: 08/22/19     Entered: 08/22/19 14:46:21       Page 5 of 5
Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 27 of 30 Page ID
                                  #:2323




         EXHIBIT 3
        Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 28 of 30 Page ID
                                          #:2324

Stephen Ferguson

From:                               Stephen Ferguson
Sent:                               Tuesday, August 27, 2019 4:22 PM
To:                                 'Mark Punzalan'
Subject:                            RE: DISH v. Sohail et al.


Mark,

We have asked Defendants to withdraw their motion to quash in light of the District Court order of August 14
stating the automatic stay does not apply and because Defendants lack standing to bring a motion to quash
under Rule 45. Because those legal issues are outcome determinative there is no need to move the
September 4 hearing on Defendants’ motion to quash.

Further, you are not counsel in the bankruptcy proceeding and have no motions pending before the
bankruptcy court on September 4.

Best Regards,

Stephen M. Ferguson
Hagan Noll & Boyle LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
713.343.0478 T (ext. 102)
713.758.0146 F
www.hnbllc.com

From: Mark Punzalan [mailto:mark@chanpunzalan.com]
Sent: Tuesday, August 27, 2019 3:55 PM
To: Stephen Ferguson <Stephen.Ferguson@hnbllc.com>
Subject: Re: DISH v. Sohail et al.

Stephen:

Nice speaking with you this afternoon.

As we discussed, Dish opposes a continuance of the 9/4 motion to quash but does not oppose a continuance of
the 10/2 hearing on the motion for fees. You also stated you are not available for a hearing on either 10/9 or
10/16. We will file an ex parte motion to continue both motions to a date on or after 10/23. I assume you will
oppose that motion, in part, but please let me know if this is incorrect. Thank you.


Mark Punzalan | Chan + Punzalan
mark@chanpunzalan.com | Direct: 650.481.8112 | Main: 650.362.4150
2000 Alameda de las Pulgas, Suite 154 | San Mateo, California 94403

CONFIDENTIALITY NOTICE: This email and all attachments are CONFIDENTIAL and intended SOLELY for the
recipients as identified in the "To," "Cc" and "Bcc" lines of this email. If you are not an intended recipient, your receipt of
this email and its attachments is the result of an inadvertent disclosure or unauthorized transmittal. Sender reserves and
asserts all rights to confidentiality, including all privileges that may apply. Pursuant to those rights and privileges,
                                                                1
      Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 29 of 30 Page ID
                                        #:2325
immediately DELETE and DESTROY all copies of the email and its attachments, in whatever form, and immediately
NOTIFY the sender of your receipt of this email. NO DUTIES ARE ASSUMED, INTENDED, OR CREATED BY THIS
COMMUNICATION. If you have not executed a fee contract or an engagement letter, this firm does NOT represent you as
your attorney. You are encouraged to retain counsel of your choice if you desire to do so. All rights of the sender for
violations of the confidentiality and privileges applicable to this email and any attachments are expressly reserved.



On Tue, Aug 27, 2019 at 10:16 AM Stephen Ferguson <Stephen.Ferguson@hnbllc.com> wrote:

 Mark,



 Call me after your 1 pm call.



 Stephen M. Ferguson

 Hagan Noll & Boyle LLC

 Two Memorial City Plaza

 820 Gessner, Suite 940

 Houston, TX 77024

 713.343.0478 T (ext. 102)

 713.758.0146 F

 www.hnbllc.com




 From: Mark Punzalan [mailto:mark@chanpunzalan.com]
 Sent: Tuesday, August 27, 2019 11:58 AM
 To: Stephen Ferguson <Stephen.Ferguson@hnbllc.com>
 Subject: Re: DISH v. Sohail et al.




 Stephen: I have a 1 pm PDT call that may go an hour. Can we schedule for 2 pm PDT today?




 Mark Punzalan | Chan + Punzalan

 mark@chanpunzalan.com | Direct: 650.481.8112 | Main: 650.362.4150

 2000 Alameda de las Pulgas, Suite 154 | San Mateo, California 94403

                                                           2
     Case 2:18-cv-09768-FMO-KS Document 103-2 Filed 08/28/19 Page 30 of 30 Page ID
                                       #:2326

CONFIDENTIALITY NOTICE: This email and all attachments are CONFIDENTIAL and intended SOLELY for the
recipients as identified in the "To," "Cc" and "Bcc" lines of this email. If you are not an intended recipient, your receipt of
this email and its attachments is the result of an inadvertent disclosure or unauthorized transmittal. Sender reserves and
asserts all rights to confidentiality, including all privileges that may apply. Pursuant to those rights and privileges,
immediately DELETE and DESTROY all copies of the email and its attachments, in whatever form, and immediately
NOTIFY the sender of your receipt of this email. NO DUTIES ARE ASSUMED, INTENDED, OR CREATED BY THIS
COMMUNICATION. If you have not executed a fee contract or an engagement letter, this firm does NOT represent you
as your attorney. You are encouraged to retain counsel of your choice if you desire to do so. All rights of the sender for
violations of the confidentiality and privileges applicable to this email and any attachments are expressly reserved.




On Tue, Aug 27, 2019 at 9:52 AM Stephen Ferguson <Stephen.Ferguson@hnbllc.com> wrote:

 Mark,



 I’m available for a call at 1:30 PDT this afternoon to discuss the issue of the hearing dates for Defendants’
 motion to quash and DISH’s motion for an award of expenses. Let me know if that time will work.



 Stephen M. Ferguson

 Hagan Noll & Boyle LLC

 Two Memorial City Plaza

 820 Gessner, Suite 940

 Houston, TX 77024

 713.343.0478 T (ext. 102)

 713.758.0146 F

 www.hnbllc.com




                                                              3
